United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3144
                                   ___________

Joseph Noel Sykes,                   *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Douglas Scott Kunin; Harold Klemp;   *
Eckankar,                            *      [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                          Submitted: May 27, 1999
                              Filed: June 7, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Joseph Noel Sykes appeals the district court’s1 order denying his Federal Rule
of Civil Procedure 60(b)(6) motion. Having carefully reviewed the record and the
parties’ briefs, we conclude the district court did not abuse its discretion, as no
extraordinary circumstances exist which would warrant the relief Sykes requested. See
Chambers v. Armontrout, 16 F.3d 257, 261 (8th Cir. 1994). Accordingly, we affirm
the judgment of the district court. See 8th Cir. R. 47B.

      1
        The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota.
We deny appellees’ motion to dismiss this appeal.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-